Title: To Alexander Hamilton from Uriah Tracy, 17 May 1798
From: Tracy, Uriah
To: Hamilton, Alexander


Philada. 17th. May 1798.
Sir
Our Envoys continuing so long in Paris, is not only a mortifying circumstance, but will probably prevent any energy of Govt. even in the Senate. A Committee of Senate to take into consideration the Subject, was together this morning consisting of 5 members. I laid before them, the followg Bill (viz)—
“A bill declaring the Treaties between the U. S. and the Republic of France, to be void, and more effectually to protect the Commerce & Coasts of the U. States.”
Whereas the Govt of the French Republic has repeatedly violated the Treaties subsisting between the U S and the French Nation, and whereas under authority of the sd Govt. armed Vessels, belonging to the French Republic and Citizens thereof, have repeatedly captured the Ships and property of the Citizens of the U.S. on the coasts thereof, while engaged in commerce authorized by sd Treaties, and the law of Nations. Therefore Be it enacted &c.
That the Treaties of “Alliance” and of “Amity and Commerce” now subsisting between the U.S. and the French Nation, which were agreed upon and signed at Paris on the 6th day of Feby 1778, by the authority of the U. S. & the then King of France, and the stipulations contained therein, be and they are hereby declared to be void, and of no effect. And the U. S. and every Citizen thereof, are hereby declared to be released & discharged from all and singular the Obligations & stipulations contained in sd. Treaties or either of them.”
“And be it further enacted. That the President of the U. S. be and he hereby is authorized to instruct the Commanders of all armed Vessels of the U. States, to take and bring into Port all armed Vessels belonging to the Republic of France, or any citizen thereof, which may be found within 40 leagues of any part of the Coast of the U. States—and further to instruct sd. Commanders, who are employed to convoy any Merchant Vessel or Vessels of the U. States, not to permit search to be made on board of such Vessel or Vessels, by Officers or Crew of a French cruizer or armed Vessel on any pretence whatever.”
This bill you will see is a rought draught, but the ideas were too strong for our Committee. We may possibly, with immense, labor, drive thro’ the Senate a bill authorizing, instructions to capture a cruizer that has unjustifiably taken one of our Vessels on our Coast—but the Treaty must remain intangible until our Envoys are out of Paris. I never permit myself to despair of the Common Wealth, but I am sometimes exhausted & discouraged & think the U. S. must succumb under the intrigues of the “great Nation.” Our best men are so timid, and our worst so active and profligate—that nothing is done, but with excessive fatigue & industry—confidence in one another is lost—and among ourselves, I mean federalists, there is a look out, to secure against possible events, and protections from the French who may invade us, are now thought of, and qualifications, for friendship from French clemency, are now in calculation.
Pardon me, Sir, for troubling you so long. I wish for your assistance, and that of all good men to excite our friends, our Enemies I fear not, if our friends will be faithful to themselves.
Yours respectfully
Uriah Tracy
Mr. Hamilton
